Citation Nr: 9921161	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to payment or reimbursement of the costs of private 
medical care received on March 5, 1994.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This appeal arises from a July 1994 determination by the VA 
Medical Center (VAMC) in Cincinnati, Ohio, which denied the 
veteran's claim for payment or reimbursement of the costs of 
private medical care received on March 5, 1994, as it was 
concluded that the care the veteran received was not emergent and 
a VA Medical Center was feasibly available to provide the 
services.

The case was remanded by the Board in August 1997 and December 
1997 for additional development.


FINDING OF FACT

The claim of entitlement to payment or reimbursement of the costs 
of private medical care received on March 5, 1994, is not 
supported by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to payment or reimbursement of the costs 
of private medical care received on March 5, 1994, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement of the cost of 
unauthorized private medical treatment received on March 5, 1994.  
The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim on this 
issue; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and there 
is no duty to assist him further in the development of the claim 
because such development would be futile.  38 U.S.C.A. § 5107(a).  
As will be explained below, the Board finds that his claim is not 
well grounded. 

Factual Background

The veteran is service-connected for several disabilities, 
including post-traumatic stress disorder.  In a rating decision 
in March 1985, the veteran's rating for his post-traumatic stress 
disorder was increased to 100 percent disabling, effective from 
February 1984.  He has been continuously rated as 100 percent 
disabled since that time.  

The record shows that the veteran received unauthorized medical 
treatment on March 5, 1994 at Mercy Hospital.  He claims the 
treatment was for an emergency and should be paid for by VA 
because he was in too much pain to travel to the VA hospital and 
he did not trust the treatment he would receive from VA because 
of his prior experience there.  

In May 1994, the Cincinnati VAMC sent a request to Mercy Hospital 
seeking copies of the medical records pertaining to the veteran's 
reported treatment on March 5, 1994.  The records received from 
Mercy Hospital indicate that, at 11:51 a.m. on March 5, 1994, the 
veteran was seen in the emergency room.  The attending physician 
was noted as a Dr. Koster.  It was reported that the veteran had 
been seen at the VA hospital Tuesday afternoon and diagnosed with 
kidney stones.  He had complaints of abdominal pain, nausea, dry 
heaves, and decreased bowel movements.  It was noted that the 
veteran stated that he had a possible reaction to medications.  
At 12:14 p.m., he was taken to the treatment area by wheel chair.  
His color was natural, his abdomen was rounded and symmetrical, 
and he was belching.  He reported he had not used pain medication 
since Wednesday and had complaints of nausea, being unable to 
eat, and pain in the right flank.  

A physician's report indicates the veteran reported having 
stomach pain across his upper abdomen, three days of constant 
burning, and feeling acid run up into his throat.  Physical 
examination noted he was not in distress and had tenderness in 
the right upper quadrant.  At 1:45 p.m., the veteran stated he 
was feeling better and that he appeared comfortable and was 
dozing at intervals.  At 2:15 p.m., it was noted that he felt 
fine and his abdomen was non-tender in all four quadrants.  
Diagnoses included abdominal pain of uncertain cause, 
gastroesophageal reflux, and kidney stones by history.  He was 
discharged at 2:20 p.m.  Instructions for follow-up care included 
to continue Zantac and call to arrange an appointment to see VA 
next week if he had more pain.  

The claims file also includes additional records that were 
received from the Cincinnati VAMC in response to a November 1996 
request from the RO in connection with a separate claim for 
benefits under 38 U.S.C.A. § 1151 (West 1991).  The RO requested 
the Cincinnati VAMC to provide records of the veteran's treatment 
at Mercy Hospital on March 5, 1994.  The records that were 
supplied by the Cincinnati VAMC are undated, but they show that 
the veteran was seen at 9:45 p.m. with a chief complaint of the 
onset of severe right flank pain two hours before.  The attending 
physician was reported as a Dr. Horn.  The veteran stated that he 
had a past history of kidney stones and had frequent urination 
the past few weeks.  His skin was warm and dry, and the color was 
natural.  It was reported that he appeared uncomfortable and was 
moaning at intervals.  Subsequently, he was noted to be pain-free 
at 11:50 p.m. and was discharged around midnight.  Diagnosis was 
a right distal urethral calculus.   

At a personal hearing in March 1995, the veteran and his wife 
testified concerning his condition around the time of his 
treatment at Mercy Hospital on March 5, 1994.  The veteran 
testified that he had been seeking treatment for kidney stones at 
a VA facility for two years prior to the emergency room treatment 
at Mercy Hospital.  Each time he went to the VA, he saw someone 
else and the treatment was unsuccessful.  He said that he went 
back to the VA hospital about three days prior to his treatment 
at Mercy Hospital and was given medication.  He was taken home by 
his wife and could not get out of bed for three days.  When he 
got up Saturday morning, he could hardly breath and he went to 
the emergency room at Mercy Hospital.  He said that he was at 
Mercy Hospital for about three hours and then released.  He 
further reported that he went home and, later that night, he was 
able to get up out of bed.  He also indicated that he did not 
trust the VA physicians because he thought that they had 
"overdosed" him by giving him an excessive amount of 
painkillers a few days before.  He stated that he had been ill 
for the three days prior to seeking treatment at Mercy Hospital, 
to include excessive sleep and an inability to eat or drink.  The 
veteran's wife stated that, at some point during those three 
days, she called the emergency room at the VA hospital and 
described the veteran's symptoms and that a VA physician told her 
that the veteran's body had "shut down" due to his medication.  
She said that was why she took the veteran to the emergency room 
at Mercy Hospital, which was closer to their home, rather 
spending an additional 30 minutes to bring him to the VA 
hospital.

In December 1997, the Board remanded the case for the RO to 
obtain a medical opinion from a VA physician with experience in 
emergency care concerning whether the veteran's treatment at 
Mercy Hospital on March 5, 1994 was for an emergent condition 
and, if so, whether treatment at a VA facility was feasible.  The 
Board inadvertently referred to the two different incidents of 
treatment the veteran received at Mercy Hospital as if they were 
the same and requested the VA physician to address the findings 
noted in the records covering the emergency room treatment the 
veteran received from around 10 p.m. until midnight on the 
unspecified date.

In June 1998, pursuant to the Board's instructions, an opinion 
was requested from a VA emergency room physician concerning 
whether the veteran's treatment in March 1994 was for an 
emergency condition and, if so, whether a VA facility was 
feasibly available.  An undated, written reply was received in 
response to this request.  In the response, it was stated that 
the physician had reviewed the medical records of the veteran's 
treatment on March 5, 1994 at Mercy Hospital, as well as the 
Board's December 1997 decision.  The physician noted that the 
Board had indicated that the veteran's chief complaint on the 
date of his treatment in question had not been addressed.  It was 
noted that the chief complaint was the onset of right flank pain 
two hours previously and that he appeared uncomfortable and was 
moaning intermittently.  The physician reported that he had been 
unable to find this entry in the emergency room records, but that 
it was consistent with the veteran's report that he was in severe 
pain at the time of his visit to the emergency room.  The 
physician noted that this report was inconsistent with the 
attending physician's note, which indicated that the veteran 
appeared comfortable and stated that he had had three days of 
constant burning.  The VA physician further noted that renal 
colic did not generally involve an immediate threat to life or 
health and concluded that a delay in treatment would not have 
been hazardous and that treatment at the VA facility in 
Cincinnati, Ohio was feasible.  The VA physician stated that, 
although he had been unable to locate the entries referred to by 
the Board, they appeared to be consistent with the diagnosis of 
renal colic and did not impact on the issue of whether a threat 
to life or health was involved. 

Analysis

In order to obtain payment or reimbursement of the cost of 
private medical services obtained without prior authorization 
from VA, it is necessary that the services be either for an 
adjudicated service-connected disability, or a non-service-
connected disability associated with and aggravating a service-
connected disability, or the services may be for any disability 
of a veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  In addition, a 
medical emergency must exist with delay in obtaining the services 
being hazardous to the veteran's life or health and no VA or 
Federal facilities may be feasibly available to provide the 
service.  38 U.S.C.A. § 1728 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 17.120 (1998).

For the veteran to establish entitlement to payment or 
reimbursement of the cost of unauthorized private medical 
treatment, all three of the above criteria must be satisfied.  
The veteran is service-connected for several disabilities, 
including post-traumatic stress disorder, and a 100 percent 
disability evaluation has been effective since 1984.  Therefore, 
as to the first criterion, there is no question that it is 
satisfied as he has a total disability permanent in nature 
resulting from a service-connected disability.  The remaining two 
criteria are that a medical emergency exist and that a VA or 
other Federal facility not be feasibly available.  

While the veteran contends that he was treated for a medical 
emergency at Mercy Hospital on March 5, 1994, he has submitted no 
medical evidence to substantiate his own lay opinion.  The 
treatment records received from Mercy Hospital show that the 
veteran's treatment on March 5, 1994 was for complaints of 
abdominal pain of uncertain causes.  It was noted that he was not 
in distress and had experienced the symptoms for several days.  
The VA physician who reviewed the records noted that the veteran 
had been treated for renal colic and that this condition was not 
a threat to his life or health, that a delay in treatment would 
not have been hazardous, and that treatment from a VA facility 
was feasible.  Thus, the Board affirms the conclusion that the 
evidence does not show that the veteran was treated for a medical 
emergency on March 5, 1994.  

Regarding the third criteria, that VA or Federal facilities were 
not feasibly available, the Board notes that the veteran has not 
actually alleged that there were no VA or Federal facilities 
available to treat his constipation on the date in question.  The 
United States Court of Appeals for Veterans Claims has held that 
a claim is not well grounded when no evidence is submitted that a 
critical element for payment or reimbursement existed.  See, 
Parker v. Brown, 7 Vet. App. 116 (1994).  In this case, the 
veteran does not contend that a VA facility was not available for 
him to seek treatment.  Rather, he claims that he had lost 
confidence in the quality of the treatment he received from VA 
and felt he should go to Mercy Hospital.  Thus, since the veteran 
has not even alleged that VA or Federal facilities were not 
available to treat his condition, the Board also finds that his 
claim is not well grounded for this reason.  

Since the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that his claim for payment or reimbursement of the 
cost of unauthorized private medical treatment received on March 
5, 1994, is well grounded, the appeal is denied.  38 U.S.C.A. §§ 
1728, 5107; 38 C.F.R. § 17.120.




ORDER

Entitlement to payment or reimbursement of the costs of private 
medical care received on March 5, 1994 is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

